                                                                     USDC-SDNY
                                                                     DOCUMENT
                                                                     ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                         DOC#:
SOUTHERN DISTRICT OF NEW YORK                                        DATE FILED: 1    if
                                                                                   1 {( er

 COMTECH TELECOMMUNICATIONS
 CORP. and TELECOMMUNICATION
 SYSTEMS, INC.,

                             Plaintiffs,
                                                               No.    19-CV-6694 (RA)
                        V.
                                                                        ORDER
 EUSEBIA, LTD.jllda VIDEODOC
 TECHNOLOGIES, LTD,

                             Defendant.


RONNIE ABRAMS, United States District Judge:

       On December 6, 2019, Plaintiffs filed a motion for default judgment against Defendant.

See Dkt. 38. Plaintiffs also filed various exhibits in connection with their motion for default

judgment. Plaintiffs now seek to file under seal two of those exhibits: (1) the Virtumedix®

Provider Partner Agreement, dated May 24, 2015, and (2) the Virtumedix® API License

Agreement, dated August 31, 2017. See Dkt. 36. Under the standard set forth in Lugosch v.

Pyramid Co. of Onondaga, 435 F.3d 110 (2d Cir. 2006), this request is denied without prejudice.

       This is a breach of contract action that, as Plaintiffs acknowledge in their letter, arises out

of the two License Agreements. "The Second Circuit has held that 'documents submitted to a

court for its consideration in a . . . motion are-as a matter of law-judicial documents to which

a strong presumption of [immediate pubic] access attaches, under both the common law and the

First Amendment." Kavanagh v. Zwilling, 997 F. Supp. 2d 241, 255-56 (S.D.N.Y. 2014)

(quoting Lugosch, 435 F.3d at 126). Thus, as these exhibits are submitted with Plaintiffs' motion

for default judgment, the presumption of judicial access is strong. Moreover, Plaintiffs seek to
seal the entirety of these two License Agreements, but do not identify the reasons why sealing is

justified under the Lugosch standard. Although sealing may be proper with respect certain

confidential and/or business information, "the fact that the parties have designated certain

documents as confidential among themselves does not mean that they have rebutted the 'strong

presumption of public access to court records' that exists in federal courts." NRW, Inc. v.

Bindra, No. 12 Civ. 8555, 2013 WL 12353961, at *1 (S.D.N.Y. Oct. 24, 2013); see also Turner

Network Sales, Inc. v. DISH Network L.L.C., No. 17-CV-7599 (RA), 2019 WL 147372, at *2

(S.D.N.Y. Jan. 9, 2019) (denying parties' unopposed motions to seal after "[h]aving weighed the

extremely high presumption of access that attaches to these judicial documents against the

important, but lesser, interests of the litigants in maintaining their competitive standing").

         Should Plaintiffs still seek to seal the entirety of the two License Agreements, no later

than December 16, 2019, they shall provide the Court with the reasoning for why sealing is

appropriate under the Lugosch standard. Should Plaintiffs wish to instead submit proposed

redactions more narrowly tailored to the interests they seek to protect, they shall do so no later

than December 16, 2019, and they shall also provide the Court with the reasoning for why such

redactions are appropriate under the Lugosch standard.

SO ORDERED.

Dated:      December 9, 2019
            New York, New York
                                                             '\
                                                   Ronnie Abrltrr?s
                                                                      \_    ---=         ·=
                                                   United States District Judge




                                                      2
